Citation Nr: 1437596	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  13-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disorder.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1969 to May 1971. 
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the denials of service connection in this decision, and the matters are now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These matters must be remanded to obtain supplemental medical opinions. 

In short, the Veteran asserts that his bilateral hearing loss disorder and tinnitus are related to noise exposure incurred during service.  In statements supporting his claim from June 2012 and June 2013, he described exposure to "extremely loud noises" in connection to firearm training and use of firearms during service.  While his service treatment records do not reveal findings of hearing loss or tinnitus, his DD-214 shows that he served as a Military Policeman, and, thus, his statements are credible as they are consistent with the circumstances of his service.   

The Veteran was afforded a VA audiology examination in April 2012 where the examiner found that the Veteran had mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  However, the examiner did not find that the Veteran's hearing loss was least as likely as not caused by or a result of an event in service because the Veteran's hearing was normal at his induction and separation audiograms.  The examiner also found that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss because tinnitus is known to be a symptom associated with hearing loss. 

Another VA examiner provided an opinion as to the etiology of the Veteran's hearing loss in May 2013, in essence, supporting the previous examiner's findings and opinions and noting that no evidence in the Veteran's claims file exists to support a service connection for tinnitus. 

The rationales provided as to the etiologies of the Veteran's hearing loss and tinnitus are insufficient.  The United States Court of Veterans Appeals (Court) has held that the regulation defining a hearing loss disability for VA purposes, 38 C.F.R. § 3.385, does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

With consideration of the above, the Board finds that an addendum VA medical opinion is warranted to address whether the Veteran has a bilateral hearing loss disability and tinnitus as a result of in-service noise exposure or any other incident that is related to the Veteran's active duty service. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any sources of private or VA treatment records which may document the onset of hearing loss or tinnitus prior to February 2012, and take appropriate steps to acquire such records and associate them with the claims file.

2.  Associate with the claims file all records of VA treatment with regard to hearing loss and tinnitus, particularly any outstanding records from VA facilities in Columbia, Missouri newer than February 2012.

3.  Following the above developments, request an addendum opinion from an appropriate examiner.  After reviewing the entire claims file, the examiner should state whether the Veteran's hearing loss and tinnitus are at least as likely as not (i.e., a 50 percent degree of probability or greater) related to in-service noise exposure.  

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment, or the length in time between separation from service and the Veteran's claim for compensation.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

4.  After completing all indicated developments, readjudicate the claims for service connection for bilateral hearing loss and tinnitus in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



